DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments and remarks filed 26 January 2021.
Claims 1, and 3-10 are pending. Claim 2 is cancelled.

Response to Arguments
Applicant’s arguments with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 

Applicant’s arguments with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claim interpretation has been withdrawn. 

Applicant has filed a terminal disclaimer with respect to copending application no. 16/601,899.  The double patenting rejection has been withdrawn. 

Applicant’s arguments with respect to the rejections made under 35 U.S.C. 103 have been fully considered but are not persuasive.
i.	The applicant argues that “Wilms does not teach or suggest ‘observ[ing]...’ and ‘select[ing]…” WO2013145530 and Laganiere do not teach or suggest the above discussed features of claim 1 missing in Wilms” (remarks, pages 10-11).
	The examiner respectfully disagrees. As shown below, the combination of Wilms, Laganiere, and WO2013145530 disclose at least the “observing” step at issue. For example, Wilms teaching observing, as observation information, a result of analysis processing including an analysis result that is output to a post-stage step (Column 15, Lines 64-67). Further, WO2013145530 teaches observing content variation (Page 4, Paragraph 4, Lines 1-4). Further, Laganiere teaches observing an analysis result of faces having at least a threshold quality, and internal information of faces having below the quality threshold ([0052], Lines 1-7, and [0052], 

Claim Objections
Claims 1, 4, 5, 7, 9, and 10 are objected to because of the following informalities. Appropriate correction is required.
i.	Regarding claims 1, 9, and 10 (line number corresponds to claim 1), in line 9: “analysis processing” should read “the analysis processing”.
ii.	Regarding claim 4, in lines 1-2: “the processor” should read “the at least one processor”.
iii.	Regarding claim 5, in line 4: “when processor performs” should read “when the processor performs”.
iv.	Regarding claim 7, in lines 1-2: “the processor” should read “the at least one processor”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 9, and 10 (line numbers correspond to claim 1),
i.e., What is the “content” that is varying? How is content variation observation information used in the claim?). Further, since the content variation observation information is not used in the claim, the claim fails to interrelate this element with the other elements of the invention. If a claim fails to interrelate essential elements of the invention as defined by applicant(s) in the specification, the claim may be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as indefinite. See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976). For examination purposes, the examiner will interpret the content variation observation information as describing how the analysis result and internal information changes, which is used in the prediction of the fluctuation of processing load.
ii.	In line 13: It is unclear as to what is meant by “fluctuation in a processing load” (i.e., Are these fluctuations in processing load of the post-stage step in previous instances? Does the processing load fluctuate during a single post-stage step, or does it fluctuate between different instances of the post-stage step?). For examination purposes, the examiner will interpret the fluctuation in processing load as being fluctuations between processing loads of previous instances of the post-stage step.
iii.	In lines 14-15: It is unclear as to what is meant by “models which express a relation among fluctuations, the analysis result, and the internal information” (i.e., Does a previous model express a relation between the previous fluctuation, the previous analysis result, and the previous internal information, or does a previous model express a relation between the previous fluctuation, and the current analysis result and current internal information?). For examination purposes, the examiner will interpret the models as each expressing a relation between previous fluctuations, previous analysis results, and previous internal information,
iv.	In lines 15-16: It is unclear as to what is meant by “the fluctuation in the processing load at the post stage step” (i.e., There is a lack of antecedent basis for this term. Does the fluctuation refer to the most recent fluctuation, or a new fluctuation?). For examination purposes, the examiner will interpret this fluctuation as a fluctuation in the processing load at the current post stage step.
i.e., A prediction is made, but nowhere does the claim use the prediction). Since the processing load prediction is not used in the claim, the claim fails to interrelate this element with the other elements of the invention. If a claim fails to interrelate essential elements of the invention as defined by applicant(s) in the specification, the claim may be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as indefinite. See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976). For examination purposes, the examiner will interpret the change to the computational resources allocated to the post-stage step to be based at least in part on the prediction.

Regarding claims 3-9, they are dependent upon rejected claim 1, and fail to resolve all the deficiencies thereof, and are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wilms et al. Patent No.: US 9,860,569 B1 (hereafter “Wilms”) in view of WIPO Publication WO 2013/0145530 A1 (hereafter “WO2013145530 A1”), in view of Laganiere et al. Pub. No.: US 2008/0267458 A1 (hereafter “Laganiere”), in view of Deng et al. Patent No.: US 6,938,256 B2 (hereafter “Deng”).

Wilms, and Laganiere were cited in the previous PTO-892 dated 26 October 2020. WO2013145530 A1 was cited in the IDS filed 20 June 2019. The citations are taken from the attached machine translation.

Regarding claim 1, Wilms teaches the invention substantially as claimed, including:
An analysis node (Fig. 1, System 100) comprising: 
at least one memory storing a computer program; and at least one processor configured to execute the computer program (Column 13, Lines 8-11: The various processes and/or other functionality contained within the system environment 300 may be executed on one or more processors 334 that are in communication with one or more memory modules 330) to: 
perform analysis processing that includes a plurality of steps including at least a pre-stage step and a post-stage step, by computational resources allocated to each of the steps (Column 3, Lines 30-33: The system 100 may include a computing service environment 102 (i.e., analysis execution unit) that uses virtualization to allow a single physical server computer to host multiple computing instances 108 (i.e., “computational resources”)…The computing service environment 102 may also host a video processing service 106 (i.e., video processing service 106 comprises a pre-stage step of analysis, and a post stage step of processing, both discussed below)); 
observe, as…observation information, from a result of analysis processing at the pre-stage step, an analysis result output to the post-stage step by the pre-stage step (Column 15, Lines 64-67: A video segment 504 may be analyzed (i.e., in a “pre-stage” analysis step by the video processing service 106, see Column 4, Lines 45-47) to identify (i.e., “observe”) video encoding attributes (i.e., “content variation observation information” resulting from the performed analysis) that may be used to calculate an estimated amount of video processing capacity that may be needed to process the video segment 504 (i.e., as the video encoding attributes differ, or “vary” from segment to segment, so too does the amount of processing capacity needed to process each segment vary))…; 
predict [a] processing load at the post-stage step (Column 5, Lines 16-41: An amount of processing capacity (e.g., virtual CPU (Central Processing Unit) units) used to process one video segment included in a set of video segments may differ from an amount of processing capacity used to process another video segment included in the set of video segments… The video processing service 106 may be configured to calculate an estimated (i.e., “predicted”) amount of processing load (e.g., a number of virtual CPU units) that may be used to process video segments included in a video segment i.e., fluctuation of processing load between different video segments is estimated, or predicted based on the changing attributes of the video segments))…; and 
change the computational resources allocated to the post-stage step (Column 5, Lines 56-67: After an estimated processing load has been calculated for each video segment included in a video file 118, the video processing service 106 may be configured to schedule the video segments for processing (i.e., video segments are processed in a “post-stage” video processing step) according to the estimated processing load for the video segments and the processing capacity in software containers 122. More specifically, the video segments may be processed using software containers 122 that execute a video processing application and each software container 122 may be configured with a processing capacity that substantially matches the estimated processing capacity used to process an individual video segment with a defined processing load (i.e., video processing service 106 acts as a “resource allocation unit” that schedules, or “allocates” software containers configured with different or “changing” amounts of computational resources to video segments which are then used to process the video segments. As load changes, so too does the software container allocation)).

While Wilms teaches processing load that varies when processing different segments of video, Wilms does not explicitly disclose:
observe…content variation observation information
predict [a] fluctuation in the processing load;

However, WO2013145530 A1 discloses:
observe…content variation observation information (Page 4, Paragraph 4, Lines 1-4: The first video analysis unit 12 (first analysis means) executes analysis processing on the video data acquired by the video acquisition unit 11. Specifically, the first video analysis unit 12 includes one or more analysis modules (analysis units) that execute predetermined analysis processing, and executes all or only a part of the analysis modules. For example, the analysis module performs analysis processing such as processing for extracting a human face portion from video data and processing for extracting face feature data from a face image (i.e., first video analysis unit extracts, or “observes” a variable number of human faces, or content of the video, similar to the facial recognition content observed at least in the specification, [0029])).
predict [a] fluctuation in the processing load (Page 3, Paragraph 1, Lines 3-5: In order to execute the video analysis processing, generally high processing capability is required, and depending on the analysis processing, variation in load increases depending on the number of objects included in the video. Page 7, Paragraph 15, Lines 1-3: As another example of the load measurement by the first load determination unit 14 (i.e., “resource allocation unit”), when a plurality of video analysis processes are related in the video analysis system, the subsequent process load can be predicted from the previous process result…For example, in the case of person authentication, if a large number of people is found in the face detection process (i.e., human face extraction process described above), it can be predicted that the load of the face feature extraction process will increase (i.e., an increasing, or “fluctuating” load of a subsequent process is predicted based on the variance of the content observed in a preceding process));

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined WO2013145530 A1’s teaching of predicting a change in processing load based on a variance in the content of a video including a number of faces detected in a video analysis system, with Wilms’ teaching of allocating resources to process video segments based on processing load predictions made from the content of the video segments, with a reasonable expectation of success, since they are analogous video processing systems that similarly analyze content of a video to be processed, and predict a processing load based on the content of the video. Such a combination results in a system that allocates an amount of resources to process a video segment, as in Wilms, based on an estimated variable load predicted based on changing content of the video segment, as in WO2013145530 A1. One of ordinary skill would have been motivated to make this combination to ensure that sufficient resources are allocated to process a segment of video to guarantee sufficient performance (Page 3, Paragraph 1, Lines 5-6).


While Wilms teaches observing analysis results, the combination of Wilms and WO2013145530 A1 does not explicitly disclose:
observe, as…observation information, from a result of analysis processing at the pre-stage step, an analysis result…and internal information internally held by the pre-stage step;

However, Laganiere teaches:
observe, as…observation information, from a result of analysis processing at the pre-stage step, an analysis result…and internal information internally held by the pre-stage step ([0052], Lines 1-7: Once the candidate face images has been acquired at step 712 based upon object tracking within the video sequence, the analysis of the candidate images is performed (i.e., “analysis processing”) at step 714…Based upon the criteria associated with the image a quality score is assigned to the image. The image is then stored to the face history log at step 716. [0052], Lines 10-15: The face images may be periodically purged based upon system constraints such as a number of images (dictated capacity or resource usage of the system or storage devices) or by defining a minimum quality threshold or a combination of factors to reduce the number of face images stored at step 718 (i.e., facial images that are “observed” and stored, or “held” in the face history log comprise faces that both meet a minimum quality threshold (“analysis results”) and do not meet the minimum quality threshold (“internal information”). The number of faces is used to determine the load on the resources. See [0004]));

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Laganiere’s teaching of analyzing video and observing and storing a number of faces including faces that exceed a minimum quality threshold and faces that do not exceed a minimum quality threshold, with the combination of Wilms and WO2013145530 A1’s teaching of analyzing video to identify attributes that indicate a fluctuating processing load, with a reasonable expectation of success, since they are analogous video processing systems that similarly determine computational resource usage based on analysis of video segments. Such a combination results in a system that predicts a computational load of a video processing system, as in Wilms, based on a number of faces detected in a segment of video including faces that exceed a minimum quality threshold and 

While Laganiere teaches resource load being based on a number of faces detected in a video segment that are above and below a quality threshold, and WO2013145530 A1 teaches predicting resource load fluctuation based on attributes of a video segment such as a number of faces, the combination of Wilms, WO2013145530 A1, and Laganiere does not explicitly disclose:
select a model that best expresses a most recent fluctuation in a processing load from a plurality of models which express a relation among fluctuations, the analysis result, and the internal information; 
predict the fluctuation in the processing load…based on the model being selected;

However, Deng teaches:
select a model that best expresses a most recent fluctuation in a processing load from a plurality of models which express a relation among fluctuations, the analysis result, and the internal information (Column 6, Lines 17-22: When a request from the Internet comes in, the request examiner (120) compares the request with the patterns (112) (i.e., “models”) contained in the adaptive request table (110), finds the closest match (i.e., “selecting” the pattern that is closest to, or “best expresses” fluctuating resource requirements of different incoming requests), and creates a requirement vector (116) including the five corresponding resource parameters); 
predict the fluctuation in the processing load…based on the model being selected (Column 3, Lines 57-61: Incoming client requests are analyzed to determine their attributes (i.e., attributes of a request represent a result of analysis, such as the analysis result, and internal information determined in Laganiere above) and behavior so that a given request’s expected demand on resources can be predicted and resource requirements can be assigned to the request (i.e., the pattern that most closely matches the incoming client request is used to predict fluctuating processing resource requirements, or “load”));

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Deng’s teaching of using a pattern that best models a received request to predict resource requirements for the request, with the combination of Wilms, Laganiere, and WO2013145530 A1’s teaching of predicting resource load for video segment analysis, with a reasonable expectation of success, since they are analogous load prediction/estimation systems that similarly predict or estimate resource requirements or load of incoming requests. Such a combination would result in a system that predicts resource load for processing a segment of video based on analysis results and internal information, as in Laganiere, by selecting and using a closely matching pattern that models resource load, as in Deng. One of ordinary skill would have been motivated to make this combination to improve the capability of a resource allocation scheme to be more adaptive and dynamic by analyzing attributes of client requests for expected demand patterns (Deng Column 2, Lines 38-42).

Regarding claim 3, Laganiere teaches:
the content variation observation information is information based on a number of target objects appearing in analysis-target video ([0048], Lines 1-5: A method of face log creation using a image quality score is shown in FIG. 7. At step 710, the video sequence is acquired. At step 712 from individual frames of the video sequence potential candidate face image regions must be defined (i.e., a number of candidate face image regions are determined from a video)), and 
the analysis result is a target object that satisfies a quality standard, and the internal information is information that does not satisfy the quality standard ([0052], Lines 5-15: Based upon the criteria associated with the image a quality score is assigned to the image…The face images may be periodically purged based upon system constraints such as a number of images (dictated capacity or resource usage of the system or storage devices) or by defining a minimum quality threshold or a combination of factors to reduce the number of face images stored at step 718 (i.e., quality threshold represents a “standard” of quality that is used to determine whether stored face images are kept, as an “analysis result”, or whether they are to be purged, as “internal information” that does not satisfy the quality standard)). 

Regarding claim 4, Wilms teaches:
perform a plurality of analysis processing at the post-stage step (Column 5, Lines 16-23: An amount of processing capacity (e.g., virtual CPU (Central Processing Unit) units) used to process one video segment included in a set of video segments may differ from an amount of processing capacity used to process another video segment included in the set of video segments. For example, one virtual CPU unit may be used to process a first video segment, whereas five virtual CPU units may be used to process a second video segment (i.e., each software container 122 contains at least one or more virtual CPU units. See the software containers of computing instance 208 in Fig. 2. Plural virtual CPU units perform “plural processing” on the video segments)), and change allocation of the computational resources to the post-stage step (Column 5, Lines 56-67: After an estimated processing load has been calculated for each video segment included in a video file 118, the video processing service 106 may be configured to schedule the video segments for processing (i.e., video segments are processed in a “post-stage” video processing step) according to the estimated processing load for the video segments and the processing capacity in software containers 122. More specifically, the video segments may be processed using software containers 122 that execute a video processing application and each software container 122 may be configured with a processing capacity that substantially matches the estimated processing capacity used to process an individual video segment with a defined processing load (i.e., video processing service 106 schedules, or “allocates” software containers configured with different or “changing” amounts of computational resources to video segments which are then used to process the video segments. As load changes, so too does the software container allocation)) by increasing or decreasing a number of the analysis processing (Column 16, Lines 38-50: Video encoding information…for a video segment 606 may be analyzed to determine an estimated amount of processing capacity (e.g., 1, 5, or 10 virtual CPU units) that may be used to [process] the video segment using a software container 602, as described earlier. Using the estimated amount of processing capacity…a task definition for a software container 602 that includes a parameter for allocated processing capacity (e.g., 1, i.e., an increased load (e.g., 10 vCPUs) results in an increased number of vCPUs (e.g., 10) being allocated to process the video segment, whereas a decreased load (e.g., 1, or 5 vCPUs) results in a decreased number of vCPUs (e.g., 1, or 5))).

Regarding claim 5, WO2013145530 A1 teaches:
observe, as load observation information, a load when processor performs analysis processing, and predict fluctuation in a processing load at the post-stage step, based on the content variation observation information and the load observation information (Page 7, Paragraph 15, Lines 1-3: As another example of the load measurement by the first load determination unit 14 (i.e., “resource allocation unit”), when a plurality of video analysis processes are related in the video analysis system, the subsequent process load can be predicted from the previous process result (i.e., previous process result represents a previously observed load)…For example, in the case of person authentication, if a large number of people is found in the face detection process, it can be predicted that the load of the face feature extraction process will increase (i.e., load increase, or fluctuation, is determined based on the variation of the number of faces, or content, and the observed previous load, to determine if there is an increase or decrease at all)).

Regarding claim 6, Wilms teaches:
the load observation information is observed as a consumption quantity of the computational resources in the analysis processing (Column 5, Lines 16-41: An amount of processing capacity (e.g., virtual CPU (Central Processing Unit) units) used (i.e., “consumed”) to process one video segment included in a set of video segments may differ from an amount of processing capacity used to process another video segment included in the set of video segments…The video processing service 106 may be configured to calculate an estimated amount of processing load (e.g., a number of virtual CPU units) that may be used to process video segments included in a video segment set).  

Regarding method claim 9, and product claim 10, they have similar limitations to those of system claim 1, and are therefore rejected for at least the same rationale. Wilms further discloses the additional limitations of claim 10, recited as a non-transitory computer-readable recording medium recording a resource management program (Column 20, Lines 7-13: The technology described here may also be stored on a computer readable storage medium…implemented with any technology for the storage of information such as computer readable instructions, data structures, program modules, or other data. Computer readable storage media include, but is not limited to, non-transitory media).

Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilms in view of WO2013145530 A1, in view of Laganiere, in view of Deng, as applied to claim 1 above, and in further view of Chan et al. Pub. No.: US 2008/0256223 A1 (hereafter “Chan”).

Chan was cited in the previous PTO-892 dated 26 October 2020.

Regarding claim 7, while Wilms teaches allocating an appropriate amount of computational resources to process requests, the combination of Wilms, WO2013145530 A1, Laganiere, and Deng does not explicitly disclose:
perform a task transmission processing which makes a request for analysis processing to another analysis node, and 
when detecting shortage of the computational resources, transmit, to another analysis node via the task transmission processing, a request of analysis processing at the post-stage step.  

	However, Chan teaches:
perform a task transmission processing which makes a request for analysis processing to another analysis node, and when detecting shortage of the computational resources, transmit, to another analysis node via the task transmission processing, a request of analysis processing at the post-stage step ([0005], Lines 2-12: The grid computing environment (i.e., “analysis execution unit”) i.e., “analysis request”) is submitted, determining if a first of the computing clusters (i.e., “analysis node”) has sufficient available resources to run the new job. If the scale across module determines that the first computing cluster does not have sufficient available resources to run the new job, the scale across module determines if a second of the computing clusters has sufficient available resources to run a first job that is current running on the first computing cluster. If this determination is positive, then the first job is migrated to the second computing cluster).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Chan’s teaching of migrating, or transmitting tasks between computing clusters when resources at a source cluster are not sufficient, with the combination of Wilms, WO2013145530 A1, Laganiere, and Deng’s teaching of performing analysis processing at post-stage steps using allocated processing resources, with a reasonable expectation of success, since they are analogous task execution systems that similarly execute tasks on allocated computing resources. Such a combination results in a system that allocates resources to process analysis tasks in post-stage steps, as in Wilms, and transfers the analysis tasks to other computing clusters when the resources of a source cluster is insufficient, as in Chan. One of ordinary skill would have been motivated to make this combination to more efficiently utilize available resources of a grid computing system (Chan [0028]).

Regarding claim 8, Wilms teaches:
a first node constituted of the analysis node according to claim 7 (Fig. 1, System 100); and 

Chan further teaches:
a second node performing analysis processing on input data, wherein when detecting shortage of the computational resources, the first node transmits, to the second analysis node via the task transmission processing, a request of analysis processing at the post-stage step, and the second node performs analysis processing at the post-stage step requested by the first node ([0005], Lines 2-12: The grid computing environment (i.e., “analysis execution unit”) includes a scale across module (i.e., “task transmission unit”) for, when a new job (i.e., “analysis request”) is submitted, i.e., “analysis node”) has sufficient available resources to run the new job. If the scale across module determines that the first computing cluster does not have sufficient available resources to run the new job, the scale across module determines if a second of the computing clusters has sufficient available resources to run a first job that is current running on the first computing cluster. If this determination is positive, then the first job is migrated to the second computing cluster (i.e., migrated job is “input” operated on by the second node)).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fang et al. Patent No.: US 9,753,782 B2 discloses predicting resource consumption requirements of an application during a subsequent execution time based on historic resource consumption patterns.
Caron et al. “Forecasting for Grid and Cloud Computing On-Demand Resources Based on Pattern Matching.” 2nd IEEE International Conference on Cloud Computing Technology and Science. ©2010 IEEE discloses an approach to predict resource usage based on identifying similar past occurrences of a current short-term workload history.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/MICHAEL W AYERS/Examiner, Art Unit 2195